UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA
______________________________
ALL ALI BIN ALI AHMED,         :
et al.,                        :
                               :
     Petitioners,              :
                               :
     v.                        :   Civil Action No. 05-1678 (GK)
                               :
BARACK H. OBAMA, et al.,       :
                               :
     Respondents.              :
______________________________:

                              ORDER

     This matter is before the Court on Respondents’ Motion for

Relief From or Reconsideration of Order Requiring Production of All

Credibility Assessments [Dkt. No. 167].   Upon consideration of the

Petitioner’s Opposition [Dkt. No. 178],1 representations of the

parties, and the entire record herein, it is hereby

     ORDERED, that to the extent that the Court may have been less

than precise in its prior Orders, and/or to the extent that parties

may have misunderstood the import of those Orders, the Government’s

Motion is granted; and it is further

     ORDERED, that the Government shall disclose all credibility

assessments relating to those specific statements of third-party




     1
          The motions are classified. Because the resolution of
the discovery dispute does not bear on classified information, this
Order is being filed on the public docket.
individuals upon which it relies in establishing its case for

detention.2



                                        /s/
April 7, 2009                          Gladys Kessler
                                       United States District Judge



Copies to:    Attorneys of Record via ECF




     2
          To the extent that the Government can certify that it has
produced such material already, no new search is required.

                                 -2-